Citation Nr: 1610582	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to December 1972. 

This case comes to the Board of Veterans' (Board) on appeal from rating decisions in March 2011 and April 2013 by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2015, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge (VLJ). At that time, the record was held open for 30 days for additional records. Evidence was submitted to the Board in December 2015 with a waiver of RO consideration. See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that prior to appellate review, additional development is necessary with respect to the claims for a higher rating for PTSD and service connection for a left shoulder disorder. 

PTSD

The Veteran was last evaluated for his PTSD in February 2011 at which time examination findings showed moderate PTSD with a Global Assessment of Functioning scale (GAF) score of 55. Since then VA treatment records from 2012 through 2015 report chronic moderately severe to severe PTSD symptoms. At the December 2015 videoconference hearing the Veteran's agent averred that the Veteran's symptoms were more in line with a 70 percent disability evaluation. This evidence is seemingly indicative of increased PTSD symptoms and potential worsening of the Veteran's PTSD since he was last evaluated, more than 5 years ago. An additional examination is warranted to assess the present severity of his PTSD.

A Left Shoulder Disorder

The Veteran asserts that he has a left shoulder disability that is the result of an injury he sustained during his military service when a hatch slammed into his left shoulder. 

Service treatment records (STRs) show treatment primarily for left elbow symptoms, following the Veteran hitting the elbow on a bulkhead. Those STRs also report his complaints of bilateral shoulder stiffness, and manipulation of the left shoulder producing what was described as exquisite (shoulder) pain. Postservice VA treatment records from 2012 report the Veteran had a 40 year history of left shoulder complaints, and radiological findings show left shoulder, glenohumeral arthritis and impingement. 

It is important to point out that VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent signs and symptoms of a current disability; the record indicates the disability or signs and symptoms of the disability may be associated with his active military service; but the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also McClendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability). In regard to the foregoing, additional clinical information is necessary for proper disposition of the Veteran's service connection for a left shoulder disorder claim. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional treatment he has received for his PTSD, and then obtain those records and his VA treatment records from the East Orange Health Care system, including the VA Brick CBOC since June 2015. If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claim. 38 C.F.R. § 3.159(c)(2), (e)(1).

2. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

a) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his left shoulder disorder. The examination should include all appropriate tests and studies to include X-rays if necessary. The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disorder began during active service, or; is related to any incident of service, or, began within one year after discharge from service.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above is complete, readjudicate the Veteran's claims. If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


